DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1, 4-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 03/03/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 13-20 are rejoined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Response to Arguments
Upon further review the primary has determined the 103 rejections for claim 1 from the previous office action have been overcome


Allowable Subject Matter
Claims 1, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor memory device comprising: 
a first word line buried in a first trench adjacent to the first doped region; a high-level bit line contact positioned on the first doped region; a first air gap surrounding the high-level bit line contact;
wherein the first word line comprises a lower electrode structure and an upper electrode structure on the lower electrode structure; 
wherein the upper electrode structure comprises: a source layer substantially covering a sidewall of the first trench , in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Hwang(USPGPUB DOCUMENT: 2015/0126013) discloses in Fig 9P a semiconductor memory device, comprising:
an isolation layer(44) defining a first active region in a substrate(41);
a first doped region(74) positioned in the first active region;

a high-level bit line contact(81) positioned on the first doped region(74);
a first air gap(94L) surrounding the high-level bit line contact(81);
wherein the first word line [0174] comprises an upper electrode structure
wherein the upper electrode structure comprises: a source layer(75) substantially covering a sidewall of the first trench(45); a conductive layer(80) on the source layer(75); and a work-function adjustment layer(72) disposed between the source layer(75) and the conductive layer(80) but does not disclose the relationship of a first word line buried in a first trench adjacent to the first doped region; a high-level bit line contact positioned on the first doped region; a first air gap surrounding the high-level bit line contact; wherein the first word line comprises a lower electrode structure and an upper electrode structure on the lower electrode structure; 
wherein the upper electrode structure comprises: a source layer substantially covering a sidewall of the first trench.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 13-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for preparing a semiconductor memory device comprising: 
forming a first word line buried in a first trench adjacent to the first doped region; 
forming a high-level bit line contact positioned on the first doped region;

wherein the forming of the upper electrode structure comprises: forming a source layer substantially covering a sidewall of the first trench, in combination with the rest of claim limitations as claimed and defined by the Applicant. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819